DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 2/9/21. Claims 16 – 21 and 23 – 29 have been amended. Claims 1 – 15 and 22 have been cancelled. Claims 16 – 21 and 23 – 29 are now pending and are allowable.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 2/9/21.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Russo on 2/23/21.

The application has been amended as follows: 
In claims 17 – 21, 23 – 24 and 26 - 29, line 1, change “An oil based drilling fluid according”   to   - -  The oil-based drilling fluid according  - - 
In claim 25, line 1, change “The method according”  to  - -  The oil-based drilling fluid according   - - 

REASONS FOR ALLOWANCE
Claims 16 – 21 and 23 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of EVANI (US 4,432,881) and of FEDERICI et al (US 2011/0281778).
EVANI discloses an aqueous drilling fluid comprising a rheological agent obtained by polymerization of t-butyl styrene, water-soluble monomers, surfactants such as ethoxylated fatty alcohol, and polymerizable surfactants such as copolymers of acrylic acid with chain terminating n-octyl mercaptan or acrylamidosteric acid. EVANI fails to teach an oil-based drilling fluid, and fails to teach a copolymerizable surfactant having the claimed formula which comprises a vinyl function and an oxide chain. 
FEDERICI discloses an oil-based drilling using comprising an agent obtained by the polymerization of vinyltoluene monomers (i.e. methyl styrene), 2-ethylhexyl acrylate, and a surfactant which is chosen from anionic, non-ionic, cationic or amphoteric. FEDERICI fails to teach the claimed copolymerizable surfactant having the claimed formula which comprises a vinyl function and an oxide chain and fails to teach the non polymerizable surfactant having the claimed formula. 

The closest prior art of record fails to teach or render obvious the claimed oil-based drilling fluid comprising a rheological agent which is obtained by a polymerization 

    PNG
    media_image1.png
    297
    734
    media_image1.png
    Greyscale

and a non polymerizable surfactant having the following formula:

    PNG
    media_image2.png
    196
    743
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765